Case 1:19-cv-04315-GBD-SLC Document 28 Filed 08/25/20 Page 1 of 3

fusne SDNY
DOCUMENT
UNITED STATES DISTRICT COURT i j EP ECH

ri
SOUTHERN DISTRICT OF NEW YORK i DOC 4. S<ONICALLY FI. PD

on eee eee eee eee x |
. DATE FILEDAUG Sea
PRENTICE COX, Se ai typ |

Plaintiff, MEMORANDUM DECISION

; AND ORDER
-against-

ANIJIN LLC, 19 Civ. 4315 (GBD) (SLC)

Defendant.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Prentice Cox brings this action against Defendant seeking damages for alleged
violations of the Americans with Disabilities Act of 1990 (“ADA”) and the ADA’s Accessibility
Guidelines, 28 C.F.R. pt. 36 “ADAAG”), New York State Human Rights Law (“NYSHRL”), and
New York City Human Rights Law (“NYCHRL”). (Compl., ECF No. 1.) Plaintiff depends on a
wheelchair for mobility and alleges that Hirohisa, a restaurant operated by Defendant, is not readily
accessible and useable by individuals with disabilities. (Compl. { 3.) Plaintiff describes a number
of alleged violations, including, inter alia, improper floor levels, lack of accessible entrances,
improper locking mechanisms for the doors in the restrooms, and inadequate signage regarding
accessible entrances and restrooms. (See Compl. § 21.)

Defendant has failed to answer, appear, or otherwise respond to the instant action.
Accordingly, Plaintiff moved for default judgment against Defendant on January 8, 2020. (Notice
of Mot., ECF No. 17.) This Court referred Plaintiff's motion to Magistrate Judge Sarah L. Cave.
(Order of Reference, ECF No. 23.) Before this Court is Magistrate Judge Cave’s July 24, 2020,
Report and Recommendation (the “Report’’), recommending that this Court grant Plaintiffs motion

and award Plaintiff: (1) injunctive relief, (2) $500 in compensatory damages (3) $3,720.50 in

 
Case 1:19-cv-04315-GBD-SLC Document 28 Filed 08/25/20 Page 2 of 3

attorneys’ fees, (4) $455 in costs, and (5) post-judgment interest. (Report, ECF No. 27, at 2.)
Magistrate Judge Cave advised the parties that failure to file timely objections to the Report would
constitute a waiver of those objections on appeal. (/d. at 23.) No objections were filed. Having
reviewed Magistrate Judge Cave’s Report for clear error, this Court ADOPTS the Report in full.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). Portions of
a magistrate judge’s report to which no or “merely perfunctory” objections are made are reviewed
for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations
omitted). Clear error is present when “upon review of the entire record, [the court is] ‘left with
the definite and firm conviction that a mistake has been committed.’” United States v. Snow, 462
F.3d 55, 72 (2d Cir. 2006) (citation omitted).

Magistrate Judge Cave correctly found that Plaintiff's motion for default judgment should
be granted given that Plaintiffs allegations are prima facie sufficient to demonstrate liability for
each of the claims asserted under the ADA, NYSHRL, and NYCHRL. (Report at 5-13.)
Magistrate Judge Cave also conducted a comprehensive and careful inquest on damages, attorneys’
fees, and costs, and appropriately determined that Plaintiff is entitled to post-judgment interest.
(Ud. at 15-21.) Finally, Magistrate Judge Cave found that Plaintiff should be granted injunctive
relief, because the ADA provides individuals subject to discrimination on the basis of disability
with a right to injunctive relief directing Defendant to remedy any ADA violations. (Ud. at 13-15.)
This Court finds no error, clear or otherwise in the Report’s analysis. Accordingly, this Court
directs the entry of default judgment in favor of Plaintiff and against Defendant, and adopts
Magistrate Judge Cave’s recommended judgment regarding injunctive relief, damages, attorneys’

fees, and costs for the reasons stated in the Report.

 

 

 
Case 1:19-cv-04315-GBD-SLC Document 28 Filed 08/25/20 Page 3 of 3

I. CONCLUSION

Magistrate Judge Cave’s Report is ADOPTED in its entirety. Final judgment shall be entered
ordering Defendant to take the necessary steps to remedy existing ADA violations at Hirohisa and
pay Plaintiff $500 in compensatory damages, $3,720.50 in attorneys’ fees, $455 in costs, and post-
judgment interest pursuant to 28 U.S.C. § 1961(a). It is further ordered that (1) Defendant shall
submit to Plaintiff's counsel a report detailing architectural plans to cure the ADAAG violations
detailed in the complaint within 60 days, (2) Plaintiff shall have 30 days from receipt of such report
to consent or seek further relief from this Court, and (3) Defendant shall make the designated

modifications within 60 days of Plaintiff's consent or a ruling by this Court on any request for further

 

relief.

The Clerk of Court is respectfully directed to mail a copy of this Memorandum Decision and
Order to Defendant at the following address:

Anjin LLC

320 East 42nd Street, #1108
New York, NY 10017

Dated: New York, New York
August 25, 2020

 

SO ORDERED.

GEGRGEP. DANIELS
United States District Judge

 

 
